Citation Nr: 0629370	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
April 1955.  He died in November 1998.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant service connection 
for the veteran's cause of death.

In August 2004, the Board denied the appellant's claim for 
service connection for the veteran's cause of death. The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). In June 2005, 
the Court granted a joint motion to vacate the Board's 
decision, and remanded the case for action consistent with 
the joint motion. The case was returned to the Board in 
November 2005.  In November 2005, the Board remanded the case 
to the RO for further development.  The case has since been 
returned to the Board and is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran died in November 1998 as a result of 
cardiopulmonary arrest due to septicemia and renal failure, 
due to diverticulitis with colo-cutaneous fistula; with 
severe terminal COPD listed as a significant condition 
contributing to his death.

2. No disease or disability demonstrated in service caused or 
contributed to the disabilities, which significantly 
contributed to the onset of the veteran's death.

3. During his lifetime the veteran was not service-connected 
for any disease or disability.
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1103, 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The appellant's claim for service 
connection for the cause of the veteran's death was received 
in December 1998.  Thereafter, the RO provided notice letters 
in April 2001, January 2002, and January 2004 explaining the 
various requirement of VCAA.  Clearly, from submissions by 
and on behalf of the appellant, she is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The appellant 
was so notified by a letter from the RO dated in August 2006.   

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical and personnel records, VA and private treatment 
records.  The appellant has not identified any additional 
evidence pertinent to her claim, not already of record and 
there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

To the extent that the appellant contends that the veteran's 
cigarette smoking began in service and resulted in the 
development of chronic obstructive pulmonary disease that 
contributed to cause the veteran's death, the Board cannot 
consider that theory of entitlement based on in-service use 
of tobacco products in this case because the tobacco-use 
claim was received after June 8, 1998.  The current claim was 
received in December 1998.  The Board will provide further 
explanation.

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In that opinion, the GC stated that a 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  Specifically, the GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.  In this 
opinion, the GC noted that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim. 

The Board notes that in a May 5, 1997 memorandum from the VA 
Under Secretary for Health to the GC, the Under Secretary for 
Health affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14, 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the Under 
Secretary for Health's opinion, the answer in all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary of Health's 
opinion, the Board finds that nicotine dependence is a 
disease for purposes of VA benefits.  As such, a finding of 
nicotine dependence must be supported by competent medical 
evidence.  VAOPGCPREC 19-97.

On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103, essentially 
barring service connection for disability or death on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision applies to claims filed after June 9, 1998, and 
therefore, given the date of this claim, such ban does apply 
to the appellant's claim.

Given that fact, and having, by law, dismissed the 
appellant's contention that nicotine dependence resulted in 
respiratory disease which resulted in the veteran's death, 
the Board must now address any other potential service-
related factors that may have caused the veteran's death.  

Factual Background

The veteran died in November 1998, at the age of 70.  
According to the certificate of death, dated that month, the 
immediate cause of his death was cardiopulmonary arrest due 
to septicemia and renal failure due to diverticulitis with 
colo-cutaneous fistula.  Severe terminal COPD was identified 
as a condition that significantly contributed to his death.  
An autopsy was not performed.  At the time of his death, 
service connection was not in effect for any disability.  On 
the death certificate, the veteran's occupation was listed as 
farmer/customs harvester.  

The veteran's service personnel records show that he served 
approximately six months as an aircraft maintenance helper, 
and for the remainder of his service, as an aircraft 
electrician.  He listed his preservice occupation as a self-
employed farmer, raising wheat, corn, millet, hogs, and 
cattle.  His other occupation was a machinist.  

Service medical records include an April 1951 enlistment 
medical examination report was entirely normal.  On the 
accompanying Report of Medical History, the veteran indicated 
that he had been treated for pneumonia.  His March 1955 
separation medical examination report indicates that he had 
normal childhood diseases and that his tonsils were 
enucleated.  He denied any other significant medical or 
surgical history.  Clinical evaluations were otherwise 
normal.  Service medical records are otherwise negative for 
complaints of symptoms suggestive of a chronic respiratory 
disorder.  These are the only known service medical records.  

The record shows that the veteran served his entire military 
service in the U.S Air Force from April 1951 to April 1955.  
His service personnel records indicated that, in April-May of 
1951, he was in basic training; from June 1951 to April 1952, 
he was a student taking aircraft maintenance and aircraft 
electrical courses; and from May 1952 to April 1955, he 
served as an apprentice aircraft electrician.  He was not 
shown by his service personnel records to be a welder.  
Although the appellant has claimed the veteran was exposed to 
toxic chemicals and solvents or asbestos, available service 
personnel records and service medical records do not confirm 
this. 

Post service medical records include March 1997 treatment 
records from Broadstone Memorial County Hospital, which show 
the veteran was diagnosed and treated for severe emphysema 
during hospitalization for unrelated complaints.  His 
personal history included exposure to moldy grain and dust as 
a farmer and a 41-year history of smoking one pack a day.  He 
quit ten years before his hospital admission and had a 14- 
year history of breathing problems.  

In April 1997, the veteran filed his initial claim for 
service connection for severe COPD.

An April 1997 letter from his private physician indicates the 
veteran was his patient and completely disabled by his COPD.  
He opined that the disability was the result of chemicals 
used in service and of welding and soldering airplane parts.  
The physician stated that these cleaners and chemicals have 
been found to be toxic and that the veteran was not provided 
a mask during service.  He further opined that this exposure 
greatly accelerated the veteran's COPD.  It does not appear 
that the physician reviewed the available service medical 
records and service personnel records, nor was he provided 
information regarding the veteran's pre- and post-service 
occupation. 

A second private physician, in an August 1997 letter, stated 
that he initially saw the veteran in January 1991, when he 
was diagnosed with asthmatic bronchitis of moderate degree.  
The physician last saw the veteran in May 1993 with severe 
obstructive lung disease that had progressed significantly 
since his initial evaluation in 1991.  

A February 1998 rating decision denied service connection for 
a lung condition.  

VA treatment records, dating from March 1997 to October 1998, 
show ongoing treatment for severe bullous emphysema, severe 
chronic COPD and congestive heart failure.

A September 1998 rating decision denied service connection 
for nicotine dependence and secondary lung and cardiovascular 
conditions, as well as for lung and circulatory problems as a 
result of asbestos exposure.

In December 1998, the RO received the appellant's claim for 
dependency and indemnity compensation, as well as the 
veteran's certificate of death.  Terminal hospital treatment 
records from Broadstone Memorial Hospital show the veteran 
was admitted in November 1998 with urosepsis, weakness and 
left groin cellulitis.  His past history indicated COPD since 
1983 and exposure to moldy grain and a lot of dust as a 
former farmer.  He had a 41-year smoking history, having quit 
11 years prior to his admission.  The veteran expired as a 
result of his serious infection.  

Private treatment records from January 1991 to August 1997, 
were obtained.  These records note that in January 1991, the 
veteran complained of dyspnea in the last three years with 
the use of a metered dose inhaler that summer.  He reported 
being told he had emphysema three years before.  

Also of record is an October 2003 opinion from the veteran's 
private treating physician, similar to his previous April 
1997 opinion.  The examiner reviewed the veteran's records 
noting that his work while in the service involved mechanical 
work with welding, soldering and chemical solvents, as well 
as brake pad linings.  These cleaners and chemicals he used 
were certainly toxic and coupled with smoking, which was 
encouraged by the service by providing low cost/free 
cigarettes, set up a deadly combination, resulting in the 
veteran's severe lung disability.  In his opinion, all these 
factors undoubtedly led to the veteran's eventual total 
disability with his lung disorder.  The examiner concluded 
that the severe symptoms of the veteran's disability which 
was a direct result of his welding, gas and solvent exposure 
and, nicotine exposure, which started and encouraged during 
his six year tenure in the service.  It does not appear that 
the physician was provided information regarding the 
veteran's pre- and post-service occupation as a farmer, 
including exposure to mold spores and dust.

A medical opinion from a VA physician was obtained in April 
2004.  This physician noted that the veteran died of 
complications related to his severe COPD. She also noted that 
he began smoking while he was in the military. The physician 
explained that although there were other potential exposures 
that the veteran encountered both in the military and out of 
the military that could have aggravated his COPD, cigarette 
smoking was the single most important cause of COPD.  
Moreover there is no way to separate the cause of the 
veteran's COPD from the cigarette smoking.  The physician 
concluded that there was no way to associate a specific 
amount of his disability from his COPD from just the 
exposures he would have experienced throughout his life.

Pursuant to the June 2005 joint motion for remand, the Board 
remanded this case to the RO in November 2005 for the 
specific purpose of obtaining additional service records, 
which might corroborate the appellant's assertions that the 
veteran was exposed to asbestos or toxic chemicals or fumes 
while in service.  The RO was also requested to obtain a 
further opinion from a VA pulmonary specialist as to whether 
it was at least as likely as not that the veteran's COPD 
could be attributed etiologically to any documented exposure 
to asbestos or other toxic chemicals or fumes in-service.

In December 2005, the National Personnel Records Center 
essentially informed VA that they had no records of the 
veteran's alleged toxic exposure in service.  Copies of the 
veteran's personnel records were provided showing that his 
principal duty during service involved aircraft electronic 
repair.

In December 2005, a VA physician reviewed the veteran's 
claims file and noted that the veteran had a 41-pack-year 
smoking history, which he quit in 1987.  He noted that 
cigarette smoking is the single most important cause of COPD 
and that the veteran unequivocally had COPD.  He further 
stated that it was at least as likely as not that the 
veteran's post service COPD was etiologically related to 
smoking exposure during his military service.  With respect 
to the question of whether the veteran's COPD could be 
attributed to other exposures in service, the physician 
stated that asbestos exposure causes pleural effusions, 
mesothelioma, pulmonary fibrosis, pleura plaques, and 
interstitial lung disease and was not related to the 
causation of COPD.  With respect to other toxic chemical or 
fume exposure in service, the physician observed that the 
veteran's service medical records do not support the history 
of exposure to toxic chemicals or fumes, during service.  He 
opined that, hence, it is not likely that the veteran's post 
service COPD was etiologically related to exposure to 
asbestos or toxic chemicals or fumes while in service. 

Evidence of record also includes a statement from the 
appellant regarding the veteran's occupational history as a 
farmer and his possible post-service exposure to pesticides 
or other chemicals as a farmer.  In addition, the appellant 
has submitted into evidence a December 1998 publication 
highlighting Pollution Prevention Success Stories at Tinker 
Air Force Base, Okalahoma.  

Analysis

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence that ultimately produced the conditions 
that led to his death.  As previously explained, her claim 
was filed after the June 1998 change in law that barred 
claims for compensation or DIC based on use of tobacco 
products.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2003).

Turning to other possible service-related factors aiding in 
the veteran's death, a careful review of the claims file 
discloses that the veteran's service medical records contain 
no reference to the veteran's exposure to welding, asbestos, 
or toxic chemical or solvent exposure.  Service medical 
records are entirely negative for complaints, symptoms or 
findings suggestive of a chronic respiratory disorder.

The veteran's fatal respiratory condition was first shown 
many years after service discharge.  Clinical records reveal 
that he was treated for COPD beginning in the 1990's.  
Although the April 1997 and October 2003 private medical 
opinions on file suggest a relationship between the veteran's 
terminal disorder, COPD and his period of service, the 
physician's statements are based on a history provided by the 
veteran (prior to his death), and his spouse.  The Board is 
not required to accept medical opinions that are based solely 
on recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  Thus, the probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

With respect to the VA opinions, the physicians indicates 
only that the veteran's COPD was linked to the history of 
tobacco use in service, but do not indicate that the COPD was 
otherwise incurred in or aggravated by service.  Furthermore, 
these opinions incorrectly noted that the veteran began to 
smoke in service, when, by a review of the record, he 
admitted to acquiring the smoking habit prior to service.

In addition, there is no evidence of cardio-pulmonary arrest, 
due to or the consequence of septicemia leading to renal 
failure, due to or the consequences of diverticulitis with 
colo-cutaneous fistula or COPD in service or for many years 
after, no credible evidence showing that the veteran was 
exposed to toxic chemicals or solvents in service and no 
competent evidence linking the veteran's fatal conditions to 
his periods of service (other than on a basis for which 
service connection is prohibited) or otherwise relating the 
veteran's death to his periods of service.

In the absence of competent evidence on file linking the 
cause of the veteran's death to service, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim. Accordingly, service connection for the 
cause of the veteran's death is denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


